Citation Nr: 0401970	
Decision Date: 01/20/04    Archive Date: 01/28/04

DOCKET NO.  02-20 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.  

2.  Entitlement to service connection for chronic bronchitis. 

3.  Entitlement to service connection for a hearing loss in 
the right ear and bilateral otitis externa.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


REMAND

The veteran had active service from May 1973 to May 1976.  He 
also had four months of prior active service.  

This case comes before the Board of Veterans' Appeals (Board) 
from an April 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia, which denied service connection for a psychiatric 
disorder, chronic bronchitis, and bilateral hearing loss with 
otitis externa.  

In June 2002 the veteran filed a notice of disagreement (NOD) 
contesting all of the denials, but the September 2002 
statement of the case (SOC) only addressed the issues of 
service connection for a psychiatric disorder and chronic 
bronchitis.  Subsequently, a December 2002 rating decision 
granted service connection for hearing loss-but only in the 
left ear.

Where, as here, a veteran files an NOD and the RO has not 
issued a SOC, the claim must be remanded to the RO for 
issuance of an SOC, as opposed to merely referred there.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).  
Hence, the claims for service connection for hearing loss in 
the right ear and for bilateral otitis externa must be 
remanded to the RO for appropriate disposition, including 
issuance of an SOC, prior to further review. 

Also note that, on November 9, 2000, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  The VCAA since has been codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and the implementing regulations are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The 
Act and implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  This includes notifying the claimant of the 
evidence he or she is personally responsible for submitting 
and what evidence VA will obtain for him or her, if 
identified.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
see also Charles v. Principi, 16 Vet. App. 370 (2002).  

The veteran was notified of the VCAA in a March 2001 letter 
and was asked to submit additional information and/or 
evidence in response within 60 days.  He also was informed 
that, if the additional information and/or evidence was 
received within one year, and benefits were eventually 
granted, they might be paid from the date of receipt of his 
claim.  However, if received more than one year after 
the letter, the RO might only be able to pay benefits from 
the date of receipt of the evidence.  

On December 16, 2003, the President signed H.R. 2297, the 
Veterans Benefits Act of 2003 (the Act).  Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 
2003).  Section 701 of the Act contains amendments to 
38 U.S.C.A. §§ 5102 and 5103, the provisions of law that deal 
with VA's duties to notify and assist claimants.  See VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2003).

In particular, the Act clarifies that VA may make a decision 
on a claim before the expiration of the one-year VCAA notice 
period.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)).  The effective date of that 
provision is November 9, 2000, the date of enactment of the 
VCAA.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(c)).  The new law does not require VA to 
send a new notice to claimants.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(e)).  



This is significant because, previous to this, VA had issued 
implementing regulations that allowed VA to decide a claim 30 
days after sending a VCAA notification letter, see 38 C.F.R. 
§ 3.159(b)(1), and there was some confusion about whether VA 
could actually decide all claims prior to the expiration of 
the one year period that was provided by statute.  See 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003); see also 
38 U.S.C.A.§ 5103(b)(1)(2002).  Because Congress made the new 
amendments effective retroactive to the date of the VCAA, 
they effectively overturn, or invalidate, the Federal 
Circuit's holding in PVA.  Thus, although the veteran's 
appeal was ongoing during this change in the law, no due 
process violations can arise because of PVA concerns or the 
recent amendments.  Cf. Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO should ensure, nonetheless, that its 
correspondence with him is consistent with the more recently 
passed Veterans Benefits Act of 2003.

The veteran has indicated that he has not received any post-
service private treatment for a psychiatric disorder or 
bronchitis.  Nevertheless, with respect to his claim for 
service-connection for a psychiatric disorder, his service 
medical records (SMRs) show he was treated in March 1976 for 
an anxiety reaction that was noted later that month to be 
resolving.  During a VA psychiatric examination in October 
2000, the claims file was reviewed but the SMRs were 
unavailable.  Based on the mental status interview and 
diagnostic testing it was believed the veteran's diagnosis 
was major depression and that the first manifestation of it 
had occurred after his military service had ended.  But he 
possibly met the criteria for a diagnosis of this condition 
when he was stationed in Germany during service.  Also during 
that examination he reported having witnessed the death of a 
service comrade who fell from a barracks window in Germany.  
And it was noted that on diagnostic testing he reported some 
symptoms of post-traumatic stress disorder (PTSD).  

The RO has not attempted to determine, however, whether the 
veteran is actually claiming entitlement to service 
connection for PTSD and, if so, tried to verify the 
occurrence of that stressor he mentioned.  So this must be 
clarified.  

Also during the October 2000 VA psychiatric examination, the 
veteran reported having been treated or hospitalized at a 
Clarksburg, West Virginia, VA medical facility for depression 
in 1986.  His VA outpatient treatment (VAOPT) records from 
1997 to 2002 reflect that, in February 1997, he reported 
having had prior VA psychiatric hospitalizations in 1985, 
1987, and 1992.  But no VA records prior to 1997 are 
currently on file.  So the additional records must be 
obtained.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA 
records are deemed to be constructively in the possession of 
VA adjudicators and must be obtained).  

As to the claim for service connection for chronic 
bronchitis, the SMRs show that in 1976 the veteran had a bout 
with this condition.  And after a VA general medical 
examination in October 2000, the diagnoses included chronic 
bronchitis.  But the report of that examination does not 
indicate that the veteran's claim file was reviewed.  
Moreover, a medical opinion was not rendered concerning 
whether his current bronchitis is related to the in-service 
episode of bronchitis.

Since there is medical evidence of psychiatric disability and 
bronchitis during and after service, the evidence is 
sufficient to suggest that these disorders may be associated 
with the veteran's military service.  However, a medical 
opinion is still needed concerning this before an actual 
decision may be made deciding the appeal.  Charles v. 
Principi, 16 Vet. App. at 374-375 (citing 38 U.S.C. 
§§ 5103A(d)(2)(B), 5103A(d)(2) (West 2002)).  Also, at the 
time of any additional examinations, the claims folder and 
SMRs must be made available to and reviewed by the examiner 
to ensure a fully informed examination or to provide an 
adequate basis for the examiner's findings.  VAOGCPREC 20-95 
(July 14, 1995).  



Accordingly, these remaining claims are remanded to the RO 
for the following development and consideration:  

1.  Send the veteran an SOC concerning the issues 
of his purported entitlement to service 
connection for a hearing loss in his right ear 
and for bilateral otitis externa.  He and his 
representative must be advised that a timely 
substantive appeal, such as a VA Form 9 or 
equivalent statement, must be submitted in 
response to the SOC to "perfect" an appeal to the 
Board concerning these issues.  They also must be 
advised of the time period in which to perfect an 
appeal.  And if, and only if, a timely appeal is 
perfected as to these claims should they be 
returned to the Board.   

2.  Ensure that all notification and development 
action required by the VCAA and implementing VA 
regulations is completed.  In particular, ensure 
that the new notification requirements and 
development procedures contained in 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107 are 
fully complied with and satisfied, consistent 
with the Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, 117 Stat. 2651 (Dec. 16, 2003) and 
all applicable legal precedent.

3.  Also request that the veteran clarify the 
places and approximate dates of all post-service 
VA psychiatric treatment prior to 1997, 
to include all VA hospitalizations at a VA 
medical facility in Clarksburg, West Virginia.  
Then obtain those records and associate them with 
the other evidence in the claims file.

4.  As well, ask the veteran to clarify whether 
his is claiming entitlement to service connection 
for PTSD.  If he is, take the appropriate steps 
to develop this claim, including obtaining the 
necessary information to facilitate verification 
of his alleged in-service stressor.  
Specifically, request the name of the deceased 
service comrade and the place and approximate 
date of his death in a fall from a barracks in 
Germany.  And take all other appropriate steps to 
corroborate this event and any other alleged 
stressors, including if necessary contacting the 
U.S. Armed Services Center for Research of Unit 
Records (USASCRUR).  

5.  Upon completion of the above development, 
schedule the veteran for a VA psychiatric 
examination to obtain a medical opinion 
concerning the nature, etiology, and probable 
time of onset of each psychiatric disorder, other 
than a personality disorder, which he currently 
has.  The VA examiner should indicate whether it 
is at least as likely as not that any psychiatric 
disorder currently present is etiologically 
related to the veteran's military service.  
Specific attention should be paid to 
distinguishing between any signs and symptoms of 
a personality disorder or any other developmental 
disorder from those of any currently present 
acquired psychiatric disorder.  

If the veteran is claiming service connection for 
PTSD, a medical opinion also is needed to either 
confirm or rule out a diagnosis of this 
condition.  If he has PTSD, the VA examiner must 
indicate whether it is due to a verified stressor 
in service.  If so, specify the stressor.  If 
PTSD is not diagnosed, the examiner should 
explain why the veteran does not meet the 
criteria for this diagnosis.  

It is absolutely imperative that the examiner has 
access to and reviews the claims folder for the 
veteran's pertinent medical history.  All 
necessary testing should be done and the examiner 
should review the results of any testing prior to 
completion of the examination report.  If an 
examination form is used to guide the 
examination, the submitted examination report 
should include the questions to which answers are 
provided.



6.  Also schedule the veteran for a VA pulmonary 
examination to assess the nature, time of onset, 
and etiology of any chronic bronchitis that he 
may now have.  Specifically, the examiner should 
render an opinion as to whether it is at least as 
likely as not that any chronic bronchitis that 
the veteran now has is of service origin.  

If no opinion can be rendered, explain why this 
is not possible.  

It is absolutely imperative that the examiner has 
access to and reviews the claims folder for the 
veteran's pertinent medical history.  All 
necessary testing should be done and the examiner 
should review the results of any testing prior to 
completion of the examination report.  If an 
examination form is used to guide the 
examination, the submitted examination report 
should include the questions to which answers are 
provided. 

7.  Then readjudicate the claims.  If the 
benefits sought remain denied, prepare a 
supplemental SOC (SSOC) and send it to the 
veteran and his representative.  Give them time 
to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is further informed.  No inference 
should be drawn regarding the final disposition of the claims 
as a result of this action.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	Keith Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


